Citation Nr: 0523187	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-13 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran service connection for a left knee disability and 
carpal tunnel syndrome of the right hand.

The veteran testified before the undersigned Veteran's Law 
Judge via videoconferencing in June 2005.  A transcript of 
the hearing is of record.

The issue of entitlement to service connection for carpal 
tunnel syndrome of the right hand is decided herein whereas 
the issue of entitlement to service connection for a left 
knee disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's current carpal tunnel syndrome of the right 
hand is not etiologically related to service.






CONCLUSION OF LAW

Carpal tunnel syndrome of the right hand was not incurred in 
or aggravated by active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in February 2002, after the enactment of the VCAA.  

An RO letter dated in July 2002, before the initial 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the July 2002 letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his 
conditions were caused by service.  This letter informed the 
veteran of what evidence was necessary to substantiate claims 
for service connection.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claims and it indicated which portion of 
that evidence the veteran was responsible for sending to VA.  
The RO also informed the veteran that they would obtain his 
service medical records, VA medical records, and any private 
medical records that the veteran identified.  Although the 
letter did not request that the veteran submit any evidence 
in his possession that pertained to the claim, the veteran 
stated in his March 2004 and July 2004 statements that he had 
provided all the evidence that he had.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, the September 2003 statement of the case and 
April 2004 and March 2005 supplemental statements of the case 
provided guidance regarding the evidence necessary to 
substantiate his claim.  The September 2003 statement of the 
case provided the veteran with VA's duty to assist 
requirements as found in 38 C.F.R. § 3.159, which included 
notice that he was to provide any evidence in his possession 
that pertained to the claim under 38 C.F.R. § 3.159(b)(1).  
The statement of the case also provided the veteran with the 
principles relating to service connection found in 38 C.F.R. 
§ 3.303, 3.304, 3.307.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran's service medical records show that in March 
1983, he sought treatment for a possible fracture to his 
right wrist.  It was indicated on an X-ray report dated in 
March 1983, that he fell on his right wrist while skating.  
The X-ray report noted no fractures or other bone pathology 
of the right wrist.  He was diagnosed with a muscle strain of 
his right hand and wrist.  In May 1984, he complained of 
right thumb pain, which he injured during karate.  The 
remainders of the service medical records are silent for 
right wrist pathology.

In May 1999, the veteran underwent a VA examination.  He had 
full range of motion of all joints and there was no diagnosis 
as to his right hand.

In February 2002, the veteran submitted a claim for service 
connection, in pertinent part, for carpal tunnel syndrome of 
the right hand.  He stated that his right hand tingled and 
felt as if it was asleep.  This type of pain and tingling 
occurred when he wrote and typed on a computer.

In the veteran's July 2002 statement, he alleged that the 
pain and tingling that he felt in his hands could be due to 
the years of typing in the Navy.

A May 2003 VA outpatient medical record reveals that the 
veteran was diagnosed with Grade III (moderately severe) 
carpal tunnel syndrome of the right hand.

In July 2003, the veteran underwent a right carpal tunnel 
release and suture repair of superficial palmar arch artery 
for his right carpal tunnel syndrome.

In November 2004, the veteran underwent a VA examination.  
The veteran reported that he began experiencing numbness and 
tingling in bilateral hands starting around 2001.  In 2002 he 
had electromyographs (EMGs) that showed bilateral carpal 
tunnel syndrome.  He had a right carpal tunnel release and 
had relief of his symptoms.  He denied ever having an injury.  
He stated that he fell on his right hand while roller-skating 
in 1982, but he did not have an injury.  The November 2004 
diagnosis was left carpal tunnel syndrome by EMG.  There was 
no diagnosis as to the veteran's right hand.  The examiner 
opined that because the veteran's symptoms arose well after 
his discharge from the military, it made it highly unlikely, 
if not implausible, that his carpal tunnel syndrome was 
related to his military service.  In addition he stated that 
it has never been documented or shown that typing or any 
other occupational exposure has increased anyone's risk for 
carpal tunnel syndrome.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§  3.303(a), 3.306 (2004).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After careful review of the evidence of record, the Board 
concludes that service connection is not warranted for the 
veteran's carpal tunnel syndrome of the right hand.  In this 
regard, the November 2004 VA examiner noted that the veteran 
had an accident in service when he fell on his right hand 
while skating.  However, the veteran admitted that he did not 
have an injury to his right hand or wrist as a result of that 
accident.  The veteran does argue that his carpal tunnel 
syndrome could be related to his constant typing in the 
service.  In response to this assertion, the November 2004 VA 
examiner opined that it was highly unlikely, if not 
implausible, that his carpal tunnel syndrome was related to 
his military service because the veteran's symptoms arose 
well after his discharge from the service.  In addition, the 
examiner stated that it has never been documented or shown 
that typing or any other occupational exposure has increased 
anyone's risk for carpal tunnel syndrome.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for carpal tunnel syndrome of the right 
hand because the evidence fails to demonstrate a nexus 
between the veteran's service and his current carpal tunnel 
syndrome of the right hand.


ORDER

Entitlement to service connection for carpal tunnel syndrome 
of the right hand is denied.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of service connection for a left knee disability.

The Board notes that the veteran had an injury in service to 
his left knee and was diagnosed with a strain.  He currently 
has a diagnosis of degenerative joint disease of the left 
knee.  The RO afforded the veteran a VA examination in 
November 2004 to determine the etiology of the veteran's left 
knee degenerative joint disease.  The VA examiner opined that 
the veteran's left knee disability was not related to the 
veteran's service-connected ankle disability.  However, the 
veteran has not claimed service-connection for the left knee 
as secondary to his left ankle disability.  He does claim 
that his left knee disability is related to an in-service 
injury to his left knee.  Therefore, the Board finds that a 
VA examination is necessary to determine whether the 
veteran's left knee disability is directly related to 
service.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of the 
claimed left knee disability.  All 
indicated tests and studies are to be 
performed, and all potential diagnoses 
should be either confirmed or rejected.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician is to identify his medical 
specialty in his report.

Based upon the examination results and 
the review of the claims folders, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current left knee 
disability is due to an event or injury 
during his active military service.  The 
rationale for all opinions expressed must 
be clearly set forth by the physician in 
the examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


